In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1050V
                                     Filed: January 12, 2015

****************************
AMY FOGG,                  *
                           *
              Petitioner,  *                                Ruling on Entitlement; Concession;
v.                         *                                Cause-in-fact; Tdap; Shoulder Injury
                           *                                Related to Vaccine Administration
SECRETARY OF HEALTH        *                                (SIRVA)
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
                           *
****************************


                                    RULING ON ENTITLEMENT 1

Vowell, Special Master:

        On October 28, 2014, Amy Fogg filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that Ms. Fogg suffered a left shoulder
injury as a result of the administration of a tetanus, diphtheria, and pertussis (“Tdap”)
vaccination on February 12, 2014. (Petition at p. 1.)

        On January 12, 2015, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 3. Specifically, respondent submits that “petitioner’s alleged
injury is consistent with a shoulder injury related to vaccine administration (SIRVA.)” and
respondent “further agrees that petitioner’s SIRVA was caused-in-fact by the Tdap
vaccination she received on February 12, 2014. No other cause for petitioner’s SIRVA
were identified.” Respondent’s Report at 3. Respondent concluded that “based on the


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
current record, petitioner has satisfied all legal prerequisites for compensation under the
act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master